EXHIBIT 10.1

Description of First Half 2007 Cash Incentive Plan

On February 9, 2007, the Compensation Committee of the Board of Directors of
Sirenza Microdevices, Inc., approved a cash incentive plan, or Bonus Plan,
pursuant to which eligible exempt employees of the Company, including, without
limitation, certain executive officers, have the potential to receive a one-time
cash incentive payment in the event that the Company meets specified performance
targets for the first six months of 2007, which we refer to as the Plan Period.
The Bonus Plan is subject to the terms and conditions contained in the Company’s
General Incentive Plan Terms and Conditions, as amended.

The Bonus Plan is intended to encourage cooperation between the Company’s
reporting segments and reward participants for financial results in the Plan
Period which support the achievement of the Company’s corporate goals for
revenue growth and pro forma operating margin, or PFOM. PFOM is the Company’s
pro forma operating income, or PFOI, for a given period, expressed as a percent
of sales. PFOI is calculated by taking the Company’s income before taxes for a
given period as calculated in accordance with GAAP, and then excluding the
effect of any bonus payable under the Bonus Plan, as well as certain non-cash
charges and infrequent or unusual events, including, without limitation, charges
for the amortization of acquisition-related intangible assets, amortization of
acquisition-related inventory step-up, compensation expenses related to employee
equity awards, costs associated with litigation settlements, restructuring
charges, manufacturing transition expenses, Micro Linear transitional expenses,
the write-off of deferred equity financing costs and expenses related to
abandoned merger and acquisition activities.

The Company must achieve revenue of at least 90% of its revenue plan for the
Plan Period before any incentive may be earned. Once that revenue target is
achieved, in addition, PFOI in the Plan Period representing approximately 18% of
the Company’s revenue plan for the Plan Period must be achieved before any
incentive is earned. We refer to this amount as the Minimum PFOI Amount. In
addition, each Company operating segment must achieve at least 90% of its
respective revenue plan for the Plan Period before that segment’s employees will
be eligible for an incentive.

The exact amounts of the Company and operating segment revenue and PFOI targets
have been omitted from this summary as they are specific quantitative
performance related-factors involving confidential commercial or business
information, the disclosure of which would have an adverse effect on the
Company.

The size of any incentive pool funded under the Bonus Plan will depend on:

 

  •  

the persons eligible to participate in the Bonus Plan as of the end of the
period (the maximum incentive pool as of the beginning of the period may change
as the group of eligible employees and their respective maximum bonus potential
changes through new hires, attrition and changes in pay grade between now and
the end of the period); and

 

  •  

the achievement by each operating segment and the Company as a whole against the
targeted levels of revenue and PFOI for the Plan Period.

Where the Company achieves between 90% and 100% of its revenue plan, $0.50 of
every dollar of PFOI realized by the Company above the Minimum PFOI Amount will
be available to fund the incentive pool. Where the Company achieves between 100%
and 105% of its revenue plan, $0.60 of every dollar of PFOI realized by the
Company above the Minimum PFOI Amount will be available to fund the incentive
pool. Where the Company achieves 105% or more of its revenue plan, $0.65 of
every dollar of PFOI realized by the Company above the Minimum PFOI Amount will
be available to fund the incentive pool. As of February 9, 2007, the Company
estimates that the maximum potential incentive pool that could be funded under
the Bonus Plan, subject to the adjustment factors described above, is
approximately $2.5 million.

There is no guaranteed minimum incentive pool funding level, and it is possible
that no incentive pool will be funded. If only one operating segment achieves
its respective 90% revenue target, only a percentage of the total pool that
otherwise would have been earned based on the Company’s performance as a whole,
if any, will be funded, with that percentage being equal to that particular
operating segment’s pro rata share of the pool earned. The pro rata share of the
pool attributable to any operating segment not meeting its minimum revenue
target will not be funded to the pool, and will not be paid to the employees of
the other operating segment.

Awards and payout of any incentive pool created would not occur until the third
quarter of 2007. The amount of any employee’s individual award under the Bonus
Plan will be determined by management (or in the case of executive officers, the
Compensation Committee of the Board of Directors) in its discretion at the time
of the awards based on a variety of factors, including, without limitation, the
employee’s incentive bonus potential as indicated in any employment agreement
they may have with the Company, the employee’s individual performance and
contribution to the Company’s success, the contribution of each segment,
division or department, and the Company’s performance overall.